Citation Nr: 1452489	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-13 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1982 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2013, the Veteran testified at a hearing before the Board at the Muskogee RO.  A transcript of the proceeding is of record.  In March 2014, the Board remanded the appeal for additional development.  In August 2014, the Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) continuing the previous denial.  The case has now been returned to the Board for further appellate action.

The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a left ear hearing loss disability for VA compensation purposes, as defined by regulation.


CONCLUSION OF LAW

The criteria for a grant of service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 110f, 1112, 1130, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through a notice letter dated January 2011, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See April 2014 statement.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

In April 2014, the Veteran was provided a VA compensation and pension (C&P) examination for hearing loss.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination adequate for the purpose of adjudicating the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including sensorineural hearing loss (an organic disease of the nervous system).  See Opinion of VA Under Secretary for Health, dated October 4, 1995.  Unless clearly attributable to intercurrent causes, presumptive service connection may be awarded if a listed chronic disease manifests itself and is identified as such either in service or within the specified presumptive period, and the Veteran presently has the same disease.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after separation is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Though medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for hearing loss as a result of exposure to excessive noise during service in the Army.  Service personnel records reflect that the Veteran's MOS (military occupational specialty) was an equipment records and parts specialist.

A hearing loss disability is defined with regard to audiometric testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service treatment records (STRs) reflect normal hearing sensitivity in both ears on all documented hearing tests.  There were no complaints of hearing difficulty during service.

The Veteran was provided VA audiological examinations in March 2011 and July 2013.  The Board found these examinations inadequate because, among other things, the examiners were unable to opine on the Veteran's diagnosis or the cause of the claimed hearing loss due to inconsistent test results.  See March 2014 Board remand.  As such, the medical findings and conclusions contained in the examination reports have little probative value and are not further considered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In April 2014, in response to the Board's remand, the Veteran was afforded a VA C&P examination to evaluate his hearing acuity.  The VA audiologist reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The relevant audiogram results showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
25
25

Speech recognition was 96 percent based on the Maryland CNC Test.

The April 2014 audiogram does not show auditory thresholds of 40 decibels or greater in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz; or auditory thresholds of 26 decibels or greater for at least three of the frequencies from 500 to 4,000 Hertz; or a speech recognition score of less than 94 percent.  Consequently, the Board must find that the Veteran does not have a hearing loss disability of the left ear as defined by VA regulation.

The Board acknowledges the Veteran's assertions that he has hearing loss due to noise exposure during service; however, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  In this case, the record does not reflect that the Veteran has a hearing loss disability of the left ear as defined by 38 C.F.R. § 3.385.  The Board recognizes that the requirement of a current disability may be satisfied where a claimant's disability was present at any point during the pendency of a claim, even if no disability is present at the time of adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The medical evidence of record, however, does not reflect a left ear hearing disability, as defined by VA regulation, at any time during the pendency of the claim.

Thus, the Board concludes that the preponderance of evidence is against a finding that the Veteran has a left ear hearing loss disability for VA disability compensation purposes at any time relevant to his claim and appeal.  Hence, the claim must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for left ear hearing loss is denied.


REMAND

The Veteran seeks service connection for right ear hearing loss.  The audiogram results from the April 2014 VA examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
25

Speech recognition was 84 percent based on the Maryland CNC Test.

The audiogram does not show auditory thresholds of 40 decibels or greater in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz; or auditory thresholds of 26 decibels or greater for at least three of the frequencies from 500 to 4,000 Hertz; however, the Veteran's speech recognition score was 84 percent.  Consequently, based on his speech recognition score, the Veteran has a right ear hearing loss disability as defined by VA regulation.

A review of the examination report indicates the audiologist failed to consider the Veteran's speech recognition score in rendering her diagnosis of normal hearing in his right ear.  As a result, the audiologist's medical opinion is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).

In light of the foregoing, the Board finds that the case should be returned to the April 2014 VA audiologist for an addendum opinion as to the etiology of the Veteran's current right ear hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's right ear hearing loss claim to the April 2014 VA examiner for an addendum opinion as to etiology.  (If the audiologist is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  The need for an additional examination is left to the discretion of the examiner.

After reviewing the record, the audiologist should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current right ear hearing loss disability had its clinical onset in service or is otherwise related to service.

A full rationale must be provided for all opinions expressed.  In formulating any opinion, the examiner should take into account the Veteran's reports of his history, in-service noise exposures, and current symptoms.  See, e.g., March 2011, July 2013, and April 2014 VA examination reports; November 2013 hearing transcript.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms, especially regarding their onset and continuity since service, should be set forth in detail.

If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's right ear hearing loss claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, a SSOC should be furnished to the Veteran and his representative.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


